940 F.2d 652
57 Fair Empl.Prac.Cas.  288
Unpublished DispositionNOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Peggy M. PLEDGER, Plaintiff-Appellant,v.The POSTMASTER GENERAL OF the UNITED STATES, Anthony M.Frank, Defendant-Appellee.
No. 91-1029.
United States Court of Appeals, Fourth Circuit.
Submitted July 2, 1991.Decided Aug. 13, 1991.

Appeal from the United States District Court for the Eastern District of North Carolina, at Raleigh.  Franklin T. Dupree, Jr., Senior District Judge.  (CA-87-1070-CIV-5)
Peggy M. Pledger, appellant pro se.
Thomas Philip Swaim, Assistant United States Attorney, Raleigh, N.C., John Carl Oldenburg, United States Postal Service, Memphis, Tenn., for appellee.
E.D.N.C.
AFFIRMED.
Before DONALD RUSSELL and WIDENER, Circuit Judges, BUTZNER, Senior Circuit Judge.
OPINION
PER CURIAM:


1
Peggy M. Pledger appeals the district court's decision entering judgment, in her employment discrimination suit, for the defendant after a non-jury trial.  Our review of the record, including the trial transcript, and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Pledger v. Postmaster General of the United States, CA-871070-CIV-5 (E.D.N.C. Jan. 25, 1991).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.